Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 3, 11, 19, and cancellation of claims 6-7, 9-10, 12-18, 20 in “Claims - 12/28/2021” have been acknowledged. 
This office action considers claims 1-5, 8, 11, 19 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 12/28/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 3, 11, and 19 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Drawings
The drawings were objected to as failing to comply with 37 CFR 1.84(p)(5) because they did not include Shielding layer, source-drain layer, second metal layer in Figure 1.  Applicant submitted corrected drawings on 12/28/2021 showing source-drain and second metal layers. 
However, applicant has not provided any elements in the drawing showing the Shielding layer. Applicant notes in Remarks that “the shielding layer in the description is not shown in the drawing, and its position is located on the numeral 104 in amended Therefore, this objection to drawings is maintained.
Drawings are objected as they fail to show all the elements of “wherein the display panel includes a source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer” as recited in claim 19.
Claim Rejections - 35 USC § 112
Claim 1 was rejected under 112 as to how the threshold voltage adjustment layer is connected to the gate layer. The applicant has responded as saying, “the connection between the threshold voltage adjustment metal layer and the gate layer could be achieved by the current method for a person having ordinary skill in the art”. In other words, the applicant admits that the connection of the threshold voltage adjustment layer and the gate layer is well known in the art. Therefore, rejection of claim 1 under 112 is withdrawn.
Claim 9 was rejected under 112. Applicant has cancelled claim 9.
Claims 3 and 11 were rejected under 112. Applicant’s amendment overcome this rejection. Therefore, rejections of claims 3 and 11 under 112 are withdrawn.
Claim 5 was rejected under 112 for reciting “wherein material of the threshold voltage adjustment metal layer is the same as material of the shielding layer”. In Therefore, this rejection in maintained.
Claims 6-7 were rejected under 112. Applicant canceled claims 6-7.
Claim 8 was rejected under 112 for “both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer”. Applicant has amended the drawings. This rejection is withdrawn.
Claims 12-18, 20 were rejection under 112. Applicant canceled these claims.
Claim 19 was rejected under 112 for reciting “wherein the display panel includes a source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer”.  Applicant amended the drawings. Therefore, this rejection is withdrawn.
Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(d) that forms the basis for the rejection set forth in this Office action:
 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.

Claim 2 rejected under 35 U.S.C. 112(d), as failing to comply with the written description requirement. Limitations of claim 2 are in independent claim 1 from which 
Claims 3-5, 8 depend from claim 2, therefore they are also rejected under 35 USC 112(d).
Claim Objections
       Claim 1 is objected to because of the following informalities:
       The limitation " wherein the threshold voltage adjustment metal layer and a source-drain layer are disposed in the same layer" is recited. There is insufficient antecedent basis for this limitation in the claim.
       Appropriate correction is needed.
For the examination purposed, the examiner will interpret the claim to recite “wherein the threshold voltage adjustment metal layer and a source-drain layer are disposed in one layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; 

Claims 1, 3-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US 20210210574 A1 – hereinafter Tsuno).
	Regarding Claim 1, Tsuno teaches a display panet (see the entire document; Fig. 3; specifically, [0081]-[0083], and as cited below), comprising:

    PNG
    media_image1.png
    257
    565
    media_image1.png
    Greyscale

Tsuno – Fig. 3
a base substrate (11; Fig. 3; [0081] – “a glass substrate 11”); 
an active layer (82 – [0082] – “a channel region 82”); 
a gate layer (81 – [0082] - “a bottom gate electrode 81”); and 
a threshold voltage adjustment metal layer (15_2 – [0083]) disposed on a side of the active layer (82) away from the gate layer (81).
wherein the display panel includes the base substrate (11), the gate layer (82), the active laver (82), and the threshold voltage adjustment metal laver (15_2) which are disposed in sequence (sequential disposition of these layers are shown in Fig. 3), 
15_2) and a source-drain layer (84_2 – [0083]) are disposed in the same layer (that is, part of 15_2 and 84_2 are disposed in insulation layer 13 as shown in Fig. 3).
But, Tsuno is silent about the threshold voltage adjustment metal layer is connected to the gate layer.
However, in “Remarks - 12/28/2021 - Applicant Arguments/Remarks”, the applicant admits that “the connection between the threshold voltage adjustment metal layer and the gate layer could be achieved by the current method for a person having ordinary skill in the art”. Consequently, a person having ordinary skill in the art would be able to connect the threshold voltage adjustment layer to the gate layer – as admitted by the applicant.
The ordinary artisan would have been motivated to connect the threshold voltage adjustment metal layer and the gate layer to control the transistor by biasing the gate layer with design voltage.
Regarding Claim 3, Tsuno teaches the display panel according to claim 2, wherein the threshold voltage adjustment metal layer is a film layer (15_2 in Fig. 3 is a film layer. See also [0083]).
Regarding Claim 4, Tsuno teaches the display panel according to claim 2, wherein the threshold voltage adjustment metal layer (15_2) and a shielding layer (15_1) are disposed in the same layer (that is, 15_2 and 15_1 are disposed in layer 13 – see Fig. 3) .
Regarding Claim 5, Tsuno teaches claim 4 from which claim 5 depends.
But, Tsuno does not expressly disclose wherein material of the threshold voltage adjustment metal layer [15_2] is the same as material of the shielding layer [15_1].
However, in para. [0095] Tsuno teaches “a metal film of Mo, W, Al, Ti, Cu, or the like or an alloy film of the metal film of about 100 to 1500 [nm] is formed on the inter-layer insulation film 13 and the contact portions 15.sub._1, 15.sub._2, and 15.sub._3 according to a method such as a sputtering method”. That is, the threshold voltage adjustment metal layer (15_2) and shielding layer (15_1) are formed of “a metal film of Mo, W, Al, Ti, Cu, or the like or an alloy film of the metal film”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the threshold voltage adjustment metal layer [15_2] and shielding layer [15_1] from one of Mo, W, Al, Ti, Cu (that is, forming 15_2 and shielding layer 15_1 from the same material) based on the teachings of para. [0095] of Tsuno.
The ordinary artisan would have been motivated to form threshold voltage adjustment metal layer [15_2] and shielding layer [15_1] from the same material to minimize process steps and cost.
Regarding Claim 11, Tsuno teaches the display panel according to claim 1, wherein the threshold voltage adjustment metal layer is a film layer ([0083] teaches 15_2 is a contact layer serves as electrode, therefore a metal layer. Also see [0095] for it being a metal film).  
Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno and in further view of Ohara (US 20120223921 A1 – hereinafter Ohara).
Regarding Claim 8, Tsuno teaches claim 1 from which claim 2 depends and claim 8 depends from claim 2.
But, Tsuno does not expressly disclose wherein the display panel includes the source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer.
However, Tsuno in Fig.3 shows the threshold voltage adjustment metal layer 15_2 is connected is connected to the source-drain layer 84_2. While Tsuno does not expressly show that the gate 81 is not connected to the threshold voltage adjustment metal layer 15_2, it is well known in the art that the gate of a transistor is electrically connected to source-drain as is also taught by Ohara (Ohara - [0075] – “each of the TFTs 180a and 180b has its gate electrically connected to its source. However”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the threshold voltage adjustment metal layer 15_2 is electrically connected to gate 81 in addition to being connected to source-drain layer 84_2 in Fig. 3 of Tsumo.
Regarding Claim 19, Tsuno teaches claim 1 from which claim 19 depends.
But, Tsuno does not expressly disclose wherein the display panel includes the source-drain layer, and both of the threshold voltage adjustment metal layer and the gate layer are connected to the source-drain layer.
However, Tsuno in Fig.3 shows the threshold voltage adjustment metal layer 15_2 is connected is connected to the source-drain layer 84_2. While Tsuno does not expressly 81 is not connected to the threshold voltage adjustment metal layer 15_2, it is well known in the art that the gate of a transistor is electrically connected to source-drain as is also taught by Ohara (Ohara - [0075] – “each of the TFTs 180a and 180b has its gate electrically connected to its source. However”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the threshold voltage adjustment metal layer 15_2 is electrically connected to gate 81 in addition to being connected to source-drain layer 84_2 in Fig. 3 of Tsumo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898